DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recording component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner’s Claim interpretation notes:

a) “configured to be arranged” does not require any particular arrangement, just the capability for the arrangement.
b) “spatially separated layers” does not require that the layers are vertically offset from one another. Any area can be labelled as a “layer” in any direction. 
c) “surface-parallel” and “surface-orthogonal” do not limit the claim, as the claim does not specify or otherwise limit which “surface” it refers to
d) “generate, based on the surface-parallel and surface-orthogonal components, a set of electrography signals representing the pattern of electrical activity” does not require that the “circuitry” is configured to analyze the signals into any components. Any signal can be said to have any direction components as any signal is capable of being analyzed into said components, the signal itself contains all that information. Again, the claims do not require that the circuitry is configured to perform any particular analysis of the signal into the components.
Regarding Claim 15:
a) “configured as a component of a[n] …interface” does not positively require the interface (or the “controlled machine”), only the ability to be used as part of a hypothetical interface.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  As evidenced by claim 8, “the spatially separated layers are… tissues”. Claims 2-3 do not preclude positively reciting that the electrodes are in/on or part of those tissues as they recite “electrodes of the …layers”. This is different than, for example, Claim 1, where the “electrodes are configured to be arranged into…[the] layers”, which is entirely an intended use. Claims 2-3 do not preclude the positive requirement of the tissues, as currently drafted. This could be corrected by clearly reciting that the placement is part of an intended use (e.g. “configured to”) or explicitly requiring that the layers refer to the structure of the electrodes themselves.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.

	1) Regarding Claim 1, in “surface-parallel” and “surface-perpendicular” are arbitrary and subjective and it is unclear whether the “surface” refers to the surface of the electrodes, the layers, the patient, or some other structure, and whether the “surface” in “surface-parallel” and the “surface” in “surface-perpendicular” are the same or not. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential. 
	2) Regarding Claims 2-3, the term “radially” is incomplete and relevant in the absence of a point or frame of reference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0236466 by Tarjan.
Regarding Claim 1, Tarjan discloses an electrography system (e.g. par. 2) comprising: 
	an array of conductive electrodes (e.g. par. 10,12,44: 3-ring concentric Laplacian electrodes combined with ultrasonic sensor, also electrodes, in what is shown in Fig. 1a and 1b to be vertically/radially layered) configured to be arranged (ie. capable of being arranged) into two spatially separated layers (any capability for spatial separation reads on this limitation: e.g. a) the ability for arrangement around tissue as shown in Fig. 1a, where any vertical, horizontal or radial cross section can be considered as a “layer”, b) the concentric rings of the electrodes are layers, c) the stacking of the electrodes as shown in Fig. 1b also meets the layers) and generate respective electrode signals collectively conveying surface-parallel components and surface-orthogonal components of a pattern of physiological electrical activity sensed by the electrodes (while Tarjan is explicit on the Laplacian orthogonal and tangential components as further discussed below, these limitations are met by the nature of the signal which contains components that are able to be analyzed by an appropriate analyzer); 
	signal processing circuitry configured and operative to receive the electrode signals (e.g. par. 44, 86: processing hardware) and to generate, based on the surface-parallel and surface-orthogonal components, a set of electrography signals representing the pattern of electrical activity (as noted in the claim interpretation section, the claim 
	Regarding Claim 2, Tarjan discloses the electrography system of claim 1, wherein respective electrodes of the spatially separated layers are radially aligned into a stacked configuration (e.g. as shown in Fig. 1b, the electrodes are stacked).  
	Regarding Claim 3, Tarjan discloses the electrography system of claim 1, wherein at least some of the electrodes of the spatially separated layers have an offset configuration in which they are not radially aligned (this is true for any pair electrodes spaced apart around the tissue, as shown in Fig. 1a).  
	Regarding Claim 4, Tarjan discloses the electrography system of claim 1, wherein the electrodes are configured into two continuous sheets for corresponding spatially separated layers (any of the stacked electrodes of Fig. 1b reads on these limitations). 
	Regarding Claim 5, Tarjan discloses the electrography system of claim 1, wherein the electrodes are configured to be arranged into three spatially separated layers (as discussed in Claim 1, the layers read on the rings of the electrodes and the different layers of the array as arranged around the tissue).
	Regarding Claim 14, Tarjan discloses the electrography system of claim 1, configured as an electrocardiography system used to record an electrocardiograph (e.g. par. 44: ECG).
.  
	Claims 1-5, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0150011 by Besio.
	Regarding Claim 1, Besio discloses an electrography system (abstract), comprising: 
	an array of conductive electrodes configured to be arranged into two spatially separated layers and generate respective electrode signals collectively conveying surface-parallel components and surface-orthogonal components of a pattern of physiological electrical activity sensed by the electrodes (e.g. Fig. 2, 10, par. 10, 45: EEG array of ring electrodes, each ring being a layer, and each height or width of the array on the scalp also being a layer; also, the electrodes of Fig. 6 have resilient protrusions 60, thus adjustable heights/layers); 
	signal processing circuitry configured and operative to receive the electrode signals and to generate, based on the surface-parallel and surface-orthogonal components, a set of electrography signals representing the pattern of electrical activity (again, the claims do not require any processing, as discussed in the claim interpretation section above; e.g. par. 34, 45: EEG/ECG device using surface Laplacian 
	a recording component configured and operative to record the electrography signals in a manner enabling application-specific use thereof (e.g. par. 34: EEG/ECG recording).  
	Regarding Claim 2, Besio discloses the electrography system of claim 1, wherein respective electrodes of the spatially separated layers are radially aligned into a stacked configuration (e.g. Fig. 2: the ring layers are concentrically stacked and radially aligned).  
	Regarding Claim 3, Besio discloses the electrography system of claim 1, wherein some of the electrodes of the spatially separated layers have an offset configuration in which they are not radially aligned (given that “radially” is not defined with respect to anything it is not limiting, and any of the spatial offsets or capability thereof discussed above read on the claim).  
	Regarding Claim 4, Besio discloses the electrography system of claim 1, wherein the electrodes are configured into two continuous sheets for corresponding spatially separated layers (any of the electrode rings can be read as “continuous” sheet).  
	Regarding Claim 5, Besio discloses the electrography system of claim 1, wherein the electrodes are configured to be arranged into three spatially separated layers (as shown in Fig. 10).  
	Regarding Claim 13, Besio discloses the electrography system of claim 1, configured as an electroencephalography system used to record an electroencephalograph (e.g. par. 34: EEG).

	Regarding Claim 15, Besio discloses the electrography system of claim 1, configured as a component of a hypothetical human-machine interface in which the electrography signals are capable of being interpreted as directing particular actions of a controlled machine (as noted in the claim interpretation section the interface is not positively recited, and the system could be used a part of such a hypothetical interface).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tarjan, as applied in Claim 1, in view of US 2020/0367781 by Makeyev.

	Regarding Claim 6, Tarjan discloses the electrography system of claim 1, wherein the signal processing circuitry is configured and operative to generate the set of .


	Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Besio, as applied in Claim 1, in view of NPL by Kramer et al., 2004 (submitted on record by Applicant on 7/8/2021, 8 pages, titled “Quantitative Approximation of the Cortical Surface Potential from EEG and ECoG Measurements”).


	Regarding Claim 6, Besio discloses the electrography system of claim 1, wherein the signal processing circuitry is configured and operative to generate the set of electrography signals by processing including calculation of a potential at respective 
	Regarding Claim 7, Besio as modified in Claim 6 discloses the electrography system of claim 6, wherein the spatially separated layers have respective distinct conductivities and geometries, and the Taylor series expansion models electrical parameters of the respective layers as they affect sensing of the pattern of electrical activity (e.g. Table 1: 4 shell model with different geometries and conductivities).  
	Regarding Claims 8-11, Besio as modified in Claim 6 teaches the electrography system of claim 7, wherein the spatially separated layers are animal tissues having respective distinct conductivities and geometries, and the electrical parameters are electrical parameters of the respective animal tissues, wherein the processing employs a 4-shell spherical model representing brain, cerebrospinal fluid, skull and scalp (e.g. Table 1: 4 shell model with different geometries and conductivities, including air, scalp, skull, CSF and brain).  
	Regarding Claim 12, Besio as modified in Claim 6 teaches the electrography system of claim 6, wherein the electrodes are configured to be arranged into three 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANOLIS PAHAKIS/Examiner, Art Unit 3792